DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      VERNON LORENZO ROLLE,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-1785

                          [December 16, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 1998-CF-002853 A.

   Vernon Lorenzo Rolle, Columbus, Georgia, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed. Casiano v. State, 280 So. 3d 105, 107 (Fla. 4th DCA 2019)
(affirmance does not preclude challenge to the application of the prison
releasee reoffender statute in any future case in which the State seeks to
apply it).

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.